Name: 2003/915/EC: Council Decision of 22 December 2003 on the provisional application of a bilateral Agreement between the European Community and the Republic of Belarus on trade in textile products
 Type: Decision
 Subject Matter: leather and textile industries;  Europe;  European construction;  trade;  international trade;  international affairs
 Date Published: 2003-12-31

 Avis juridique important|32003D09152003/915/EC: Council Decision of 22 December 2003 on the provisional application of a bilateral Agreement between the European Community and the Republic of Belarus on trade in textile products Official Journal L 345 , 31/12/2003 P. 0150 - 0150Council Decisionof 22 December 2003on the provisional application of a bilateral Agreement between the European Community and the Republic of Belarus on trade in textile products(2003/915/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with Article 300(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the Community a bilateral Agreement to extend for one year the existing bilateral Agreement and protocols on trade in textile products with the Republic of Belarus, with quantitative limits adjusted to take into account annual growth rates and the enlargement of the European Union.(2) Subject to their possible conclusion at a later date, the bilateral Agreement should be signed on behalf the Community.(3) The bilateral Agreement should be applied on a provisional basis as from 1 January 2004, pending the completion of procedures required for their conclusion, subject to reciprocal provisional application by the Republic of Belarus,HAS DECIDED AS FOLLOWS:Article 1Subject to possible conclusion at a later date, the President of the Council is hereby authorised to designate the persons empowered to sign on behalf of the European Community the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products initialled in Brussels on 1 April 1993, as last amended by an Agreement in the form of an Exchange of Letters initialled on 11 November 1999 ("the bilateral Agreement").Article 2The bilateral Agreement shall be applied on a provisional basis, pending its formal conclusion and subject to reciprocal provisional application of the bilateral Agreement by the Republic of Belarus(1), from 1 January 2004.The text of the bilateral Agreement is attached to this Decision.Article 31. In case Belarus fails to fulfil its obligations under paragraph 2.5 of the bilateral Agreement, the quota for 2004 will be reduced to the levels applicable in 2003.2. The decision to implement paragraph 1 shall be taken in accordance with the procedures referred to in Article 17 of Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(2).Article 4This Decision shall be published in the Official Journal of the European Union.It shall take effect on the day of its publication in the Official Journal of the European Union.Done at Brussels, 22 December 2003.For the CouncilThe PresidentG. Alemanno(1) The date from which provisional application will become effective will be published in the Official Journal of the European Union, C series.(2) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 138/2003 (OJ L 23, 28.1.2003, p. 1).